—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered March 30, 1993, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s statements in summation were either fair comment upon the evidence adduced at trial, or a fair response to the defense counsel’s summation (see, People v *501Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Kelly, 209 AD2d 439).
The trial court marshaled the evidence in a fair and evenhanded manner and adequately alerted the jury to the defendant’s theories (see, People v Saunders, 64 NY2d 665; People v McManus, 208 AD2d 866; People v Napoletano, 185 AD2d 252).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Ritter, Santucci and Friedmann, JJ., concur.